EXHIBIT 23.1 Weinberg & Baer LLC 115 Sudbrook Lane, Baltimore, MD 21208 Phone (410) 702-5660 Mr. Louie P. Aquino, President Aquino Milling Inc. 113 Barksdale Professional Center Newark, DE 19711 Dear Mr. Aquino: CONSENT OF INDEPENDENT AUDITOR We consent to the incorporation in the Post-Effective Amendment 1 to the Form S-1 of Aquino Milling Inc. of our report on the financial statements of the Company as its registered independent auditor dated January 28, 2013, as of and for the years ended December 31, 2012 and 2011 and from inception to December 31, 2012. We further consent to the reference to our firm in the section on Experts. Respectfully submitted, Weinberg & Baer LLC Baltimore, Maryland April 18, 2013
